                                                                                       Case 2:18-cv-01521-JAD-NJK Document 26 Filed 01/04/19 Page 1 of 2


                                                                                   1 COGBURN LAW OFFICES
                                                                                     Jamie S. Cogburn, Esq.
                                                                                   2 Nevada Bar No. 8409
                                                                                     jsc@cogburnlaw.com
                                                                                   3 Erik W. Fox, Esq.
                                                                                     Nevada Bar No. 8804
                                                                                   4 efox@cogburnlaw.com
                                                                                     2580 St. Rose Parkway, Suite 330
                                                                                   5 Henderson, Nevada 89074
                                                                                     Telephone: (702) 748-7777
                                                                                   6 Facsimile: (702) 966-3880
                                                                                     Attorneys for Plaintiff
                                                                                   7

                                                                                   8                              UNITED STATES DISTRICT COURT
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                   9                                      DISTRICT OF NEVADA

                                                                                  10    MICHELLE P. OBISPO, an individual,
                                                                                                                                                           Case Number
COGBURN LAW OFFICES




                                                                                  11                                   Plaintiff,                    2:18-cv-01521-JAD-NJK
                                                                                               vs.
                                                                                  12
                                                                                        ASSET RECOVERY SOLUTIONS, LLC, an
                                                                                        Illinois Limited Liability Company,                                ECF No. 26
                                                                                  13
                                                                                        NATIONAL ENTERPRISE SYSTEMS,
                                                                                  14    INC., a Foreign Corporation, EQUIFAX
                                                                                        INFORMATION SERVICES, LLC, a Foreign
                                                                                  15    Limited-Liability Company, TRANSUNION,
                                                                                        LLC, a Foreign Limited-Liability Company,
                                                                                  16    EXPERIAN INFORMATION SOLUTIONS,
                                                                                        INC., a Foreign Corporation,
                                                                                  17                                  Defendants.

                                                                                  18
                                                                                               STIPULATION AND ORDER TO DISMISS DEFENDANT EXPERIAN
                                                                                  19                INFORMATION SOLUTIONS, INC. WITH PREJUDICE

                                                                                  20          Plaintiff Michelle P. Obispo, by and through her attorneys of record, Jamie S. Cogburn,

                                                                                  21 Esq. and Erik W. Fox, Esq. of Cogburn Law Offices, and Defendant Experian Information

                                                                                  22 Solutions, Inc., by and through its attorneys of record, hereby stipulate that all claims for relief in

                                                                                  23 the above-captioned action, as they pertain to Experian Information Solutions, Inc. only, be

                                                                                  24 dismissed with prejudice. This Stipulation for Dismissal shall not affect Plaintiff’s claims against

                                                                                  25 any party other than Experian Information Solutions, Inc. Plaintiff and Experian Information
                                                                                                                                    Page 1 of 2
                                                                                       Case 2:18-cv-01521-JAD-NJK Document 26 Filed 01/04/19 Page 2 of 2


                                                                                  1 Solutions, Inc. shall bear its own attorneys’ fees and costs, with respect to the claims dismissed

                                                                                  2 hereby.

                                                                                  3 Dated this 4th day of January, 2019.            Dated this 4th day of January, 2019.

                                                                                  4 COGBURN LAW OFFICES                                     NAYLOR & BRASTER

                                                                                  5

                                                                                  6 By:        /s/ Erik W. Fox                              By:     /s/ Andrew J. Sharples
                                                                                           Jamie S. Cogburn, Esq.                               Jennifer L. Braster, Esq.
                                                                                  7        Nevada Bar No. 8409                                  Nevada Bar No. 9982
                                                                                           Erik W. Fox, Esq.                                    Andrew J. Sharples, Esq.
                                                                                  8        Nevada Bar No. 8804                                  Nevada Bar No. 12866
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074




                                                                                           2580 St. Rose Parkway, Suite 330                     1050 Indigo Drive, Suite 200
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                  9        Henderson, Nevada 89074                              Las Vegas, Nevada 89145
                                                                                           Attorneys for Plaintiff                              Attorneys for Defendant,
                                                                                  10                                                            Experian Information Solutions, Inc.
COGBURN LAW OFFICES




                                                                                  11                                              ORDER
                                                                                              IT IS SO ORDERED:
                                                                                  12        Based on the stipulation between plaintiff and defendant Experian Information Solutions,
                                                                                        Inc. [ECF No. 26], which I construe as a joint motion under Local Rule 7-1(c) because it was
                                                                                  13    signed by fewer than all the parties or their UNITED
                                                                                                                                      attorneys, STATES
                                                                                                                                                 and with MAGISTRATE
                                                                                                                                                           good cause appearing,
                                                                                                                                                                             JUDGE IT IS
                                                                                        HEREBY ORDERED that ALL CLAIMS AGAINST Defendant Experian Information
                                                                                  14    Solutions, Inc. are DISMISSED with prejudice, each side to bear its own fees and costs.
                                                                                                                                      ____________________________________
                                                                                  15                                                  DATE _________________________________
                                                                                                                                                         ____________________
                                                                                                                                                                            _ _
                                                                                                                                             U.S. Districtt Ju
                                                                                                                                                            Judge
                                                                                                                                                             uddgge Jennif
                                                                                                                                                                    Jennifer
                                                                                                                                                                        ifer
                                                                                                                                                                        if
                                                                                                                                                                         f rAA. Dorsey
                                                                                  16                                                         Dated: January 7, 2019
                                                                                       Respectfully submitted by:
                                                                                  17
                                                                                       Dated this 4th day of January, 2019.
                                                                                  18
                                                                                       COGBURN LAW OFFICES
                                                                                  19

                                                                                  20 By:       /s/ Erik W. Fox
                                                                                           Jamie S. Cogburn, Esq.
                                                                                  21       Nevada Bar No. 8409
                                                                                           Erik W. Fox, Esq.
                                                                                  22       Nevada Bar No. 8804
                                                                                           2580 St. Rose Parkway, Suite 330
                                                                                  23       Henderson, Nevada 89074
                                                                                           Attorneys for Plaintiff
                                                                                  24

                                                                                  25
                                                                                                                                  Page 2 of 2
